     Case: 1:20-cv-00107-DMB-DAS Doc #: 24 Filed: 06/14/21 1 of 1 PageID #: 766




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

ROGER DALE FLOYD                                                                         PLAINTIFF

V.                                                                    NO. 1:20-CV-107-DMB-DAS

ANDREW M. SAUL,
Acting Commissioner of Social Security                                                 DEFENDANT


                                               ORDER

       On May 27, 2021, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation (“R&R”) in this appeal from an unfavorable decision of the Commissioner of

Social Security. Doc. #23. The R&R recommends that the decision be reversed and remanded as

unsupported by substantial evidence. Id. at 9. No objections to the R&R were filed.

       “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [23] is ADOPTED

as the order of the Court. The Commissioner’s decision is REVERSED and this case is

REMANDED for further consideration.

       SO ORDERED, this 14th day of June, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
